DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  The “.” following “60” and “40” in line 2 and the “.” following “44” in line 4 should be removed.  Appropriate correction is required and is respectfully requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/862459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Copending application ‘459 recites a method of manufacturing a sealant composition, the method comprising: providing at least 60.  weight percent and 40.  volume percent acrylate-acrylonitrile copolymer; and introducing, by a closed mixing system, into the copolymer, at least 1.0 weight percent and 44 volume percent pre-expanded compressible microspheres, wherein a cured state of the sealant composition is the closed-cell air barrier thermally insulating foam and has a first cured volume and is compressible from the first cured volume to a second cured volume when under a pressure, wherein the cured state of the sealant composition is configured to return to the first cured volume after the pressure is removed, and wherein an aqueous uncured state of the sealant composition has a first aqueous volume and is capable of being compressed from the first aqueous volume to a second aqueous volume that is less than the first aqueous volume (claim 15). 
Copending application ‘459 that the sealant composition comprises: (i) at least 3 weight percent and 2 volume percent diluent, (ii) at least 0.1 weight percent and 0.1 volume percent defoamer, and (iii) at least 1.0 weight percent and 0.8 weight percent surfactant (claim 16), and further recites that the sealant composition further comprises: (iv) at least 0.1 weight percent and 0.05 volume percent of a first biocide, (v) 0.2 weight percent and 0.1 volume percent of a second biocide, (vi) at least 2.0 weight percent and at least 1.0 volume percent of a freeze/thaw/blowing agent, (vii) at least 0.9  weight percent and 0.5 volume percent of a dispersant, (viii) at least 1.5 weight percent and 0.9 volume percent of a thickener, and (ix) at least 2 weight percent and 1 volume percent of a pH modifier (claim 17 which depends from claim 16). Copending application ‘459 recites that the sealant composition further comprises: (x) at least 0.3 weight percent and 0.2 volume percent of a color pigment dispersion, (xi) at least 3.0 weight percent and at least 1.0 volume percent of a first flame retardant, (xii) at least 6 weight percent and 1.6 volume percent of a first filler, and (xiii) at least 15 weight percent and 4 volume percent of a second flame retardant. 
Copending application ‘459 does not expressly recite that the composition is an elastomeric mastic sealant. However, identical amounts (or essentially identical amounts, with regards to 1.6 volume percent of a first filler being present in copending application ‘459 and 1.5 volume percent of first filler being present in claim 4 of the instant application) of identical components are combined to form the sealant of the copending application and the instant application. The sealant of the copending application is therefore identical to that of the instant application and will necessarily have the same properties, including being elastomeric and mastic. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An elastomeric mastic sealant composition…” The claim is indefinite because none of the components added to the composition are an elastomer. It is unclear how the sealant can be elastomeric is an elastomeric component is not added. Claims 2-6 depend from claim 1 and fail to clarify the issue discussed above with regards to an elastomeric composition and are therefore also indefinite. 
Likewise, claim 7 recites “A elastomeric mastic sealant composition…” The claim is indefinite because none of the components added to the composition are an elastomer. It is unclear how the sealant can be elastomeric is an elastomeric component is not added. Claims 9-11 depend from claim 7 and fail to clarify the issue discussed above with regards to an elastomeric composition and are therefore also indefinite. 
Claims 12 recites “A elastomeric mastic sealant composition…” The claim is indefinite because none of the components added to the composition are an elastomer. It is unclear how the sealant can be elastomeric is an elastomeric component is not added. Claims 13-20 depend from claim 12 and fail to clarify the issue discussed above with regards to an elastomeric composition and are therefore also indefinite. 
Claim 3 recites “wherein a cured state of the sealant is the closed-cell air barrier thermally insulating foam.” There is insufficient antecedent basis for “the closed-cell air barrier thermally insulating foam.” The claim does not previously refer to a closed-cell air barrier thermally insulating, nor does the claim on which it depends (claim 1) and thus, stating “the closed-cell air barrier thermally insulating foam” renders the claim indefinite. 
The term “freeze/thaw/blowing agent” in claims 4, 9, and 14 renders the claims indefinite. It is unclear what is meant by “freeze/thaw/blowing agent.” It is not clear if these terms are in the alternative, or if a single compound is intended to meet all three functions. It is also unclear how a component can simultaneously perform the functions of freeze and thaw, as these are mutually exclusive, and a blowing agent. A suggestion to clarify the issue would be to recite “a freeze agent, a thaw agent, and/or a blowing agent.” This would indicate that any one or a combination of any of the components is present. 

Prior Art
The claims are indefinite for the reasons discussed in this action above. However, there are no prior art rejections over the instant claims. 
The closest prior art references are the following: (1) Wickert et al. (US 6,214,450); (2) Gibbs et al. (US 4,485,192); (3) Dahlke et al. (US 9,802,446); and (4) Blakeman et al. (US 4,699,810).
Wickert et al. teach a composition used for sealing (making it a sealant composition; see claim 1 and entire contents of Wickert reference). The composition comprises latex polymer (which is a dispersion), hollow particulates, and water. The composition comprises, by volume, from about 2 to about 76 and preferably from about 26% to about 45% by volume of the latex and from about 2 to about 76% by volume of hollow particulates. See column 2, lines 36-44 of Wickert et al. These amounts overlap the amounts recited in claim 1. An expressly named example of hollow particulate is Dualite M6001AE hollow microspheres. 
The compositions further comprise, by volume, 0.03 to 10wt% suspending agent (corresponding to a diluent); from about 0.05 to 3% by volume of surfactant; from about 0.1 to 2% by volume fungicide (which is a type of biocide and corresponds to the instantly claimed second biocide of instant claim 5); from about 0.05 to 1% by volume biocide from about 0.1 to 3% by volume defoamer; from about 0.3 to about 0.5% by volume dispersant; from about 0.5 to about 1.5% by volume fiber (which is a first filler); from about 0.1 to about 10% by volume of propylene glycol (which is an example of freeze/thaw/blowing agent as described in ¶23 of the instant specification and therefore meets the freeze/thaw/blowing agent of the instant claims). See column 4, lines 16-43. The polymers used in Wickert et al. include elastomers. See column 5, line 61. 
Wickert al. fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, let alone the specific amounts required by these claims. 
Gibbs et al. tech sealing compositions comprising hollow microspheres. See column 2, lines 39-52. The microspheres of Gibbs et al. include those made from polyvinylidene chloride acrylonitrile resins. See column 3, lines 11-12. The compositions are produced by combining a resin and plasticizer to form a plastisol and adding microspheres. Column 3, lines 36-38. 
Gibbs fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, let alone the specific amounts required by these claims. 
Dahlke et al. teach sealant compositions comprising expanded solids, an example of expanded solids being microspheres (abstract). The expanded microspheres comprise a shell made up of a copolymer of acrylonitrile and methyl acrylate. The shell encapsulates a blowing agent gas such as isobutane and/or isopentane. See column 4, lines 1-24. The microspheres are necessarily compressible and are present in a preferable amount of from 1.0 to 2.5wt%. See column 4, lines 36-46. The sealant composition further comprises at least one polymer with examples including polyurethane, polyisobutylene, polybutene, butyl rubber (isobutylene-isoprene copolymer rubber), and/or silicone rubber. 
Dahlke et al. fails to disclose an acrylate-acrylonitrile copolymer used in the sealing composition as required by instant claims 1, 7, and 12, let alone the specific amounts required by these claims. 
Blakeman et al. (US 4,699,810) teach sealing compositions comprising an elastomeric polymer and hollow microspheres of a thermoplastic polymer. See abstract. Examples of polymer include butyl rubber, butadiene-acrylonitrile copolymer, polyacrylic acid copolymers, styrene acrylic ester copolymers, natural rubbers, and blends thereof. See column 2, lines 12-26. The microspheres are compressible and are present in an amount of up to 50 to 100 parts per 100 parts by weight of rubber. 
Blakeman et al. fails to disclose that the polymer is an acrylate-acrylonitrile copolymer as required by instant claims 1, 7, and 12, let alone the specific amounts required by these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766